Citation Nr: 0730144	
Decision Date: 09/25/07    Archive Date: 10/01/07

DOCKET NO.  05-19 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE


Entitlement to service connection for residuals of frostbite 
of the feet.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1953 to February 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to the 
benefit currently sought on appeal.   

Correspondence received from the veteran in March 2003 is 
construed by the Board to be a timely Notice of Disagreement 
to the December 2002 decision.  See 38 C.F.R. § 20.201 
(2006).  The veteran requested a hearing before the Travel 
Board in September 2005.  In November 2005, the veteran 
withdrew his request in writing.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has indicated that he suffered frostbite on two 
separate occasions while serving guard duty during the Korean 
Conflict.  According to the veteran, he was evacuated to a 
hospital in Japan and remained there for approximately two 
weeks.  He has provided the sworn statement of a fellow 
servicemember, who knew the veteran and witnessed him being 
transported to Japan for treatment.  

The veteran's service records were lost in the 1973 fire at 
the National Personnel Records Center.  Only his DD-214 and 
separation examination are available.  Neither makes mention 
of an injury to the feet.   However, because of the lack of 
service medical records, VA has a heightened duty to 
reconstruct his record.  See O'Hare v. Derwinski, 1 Vet. App. 
365, 367 (1991).  It does not appear that an effort has been 
made to retrieve records of the veteran's reported 
hospitalization in Japan.  
Additionally, the veteran's private physician, Dr. L.M., has 
sent four letters indicating that the veteran has peripheral 
vascular disease as a result of frostbite incurred during 
service.  A second physician, Dr. J.D.M., provided a similar 
letter.  Neither physician, however, provided a basis or 
rationale for his decision.  Because the evidence indicates 
that there may be an association between the veteran's 
current disability and his service, he should be afforded a 
VA examination to determine the etiology of his current 
disorder.

Accordingly, the case is REMANDED for the following action:

1.  Request that the veteran complete NA 
Form 13055, Request for Information 
Needed to Reconstruct Medical Data and NA 
Form 13075, Questionnaire About Military 
Service, and provide as much detail as he 
can about his hospitalization in Japan, 
to include the name and location of the 
facility, the length of his treatment, 
and any other information that may assist 
VA in locating relevant medical records.  
Once the information is received, request 
the records from the appropriate source.  

2.  Schedule the veteran for an 
examination for the purpose of 
determining the nature and etiology of 
any frostbite residuals.  Based on a 
review of the claims file, to include the 
veteran's February 1955 separation 
examination revealing normal lower 
extremities and vascular system (located 
in the back of the claims folder) and the 
private medical opinions dated from 2002-
2005 relating current peripheral vascular 
disease to frostbite in service (and 
tabbed with green markers), the examiner 
is asked to render an opinion as to 
whether there is a 50 percent probability 
or greater that the veteran has chronic 
residuals of a cold injury from service.  
A rationale for any opinion rendered is 
requested.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
on by the examiner in the report.  

3.   After the above has been completed, 
readjudicate the issue on appeal, taking 
into consideration all evidence added to 
the file since the most recent VA 
adjudication.  If the issue on appeal 
continues to be denied, the veteran and 
his representative must be provided a 
Supplemental Statement of the Case.  The 
veteran must then be given an appropriate 
opportunity to respond.  Thereafter, the 
case must be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



